 B F C CORP583B.F.C. Corp.andInternational Brotherhood of Elec-tricalWorkers,Local 59,AFL-CIO. Case 16-CA-812231August 1987DECISION AND ORDERBY MEMBERS JOHANSEN, BABSON, ANDSTEPHENSOn 10 March 1980 Administrative Law JudgeRobert A. Gritta issued the attached decision. TheCharging Party filed exceptions and a supportingbrief, theRespondent and the General Counseleach filed cross-exceptions and supporting briefs,and the Charging Party filed an answering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided, to affirm the judge's rulings,findings, i andconclusions as modified, and to adopt the recom-mended Order as modifiedThe facts are set out more fully in the judge'sdecision. Briefly, the judge found that in October1975, the Respondent, an electrical contractor,signed a letter of assent-A with the Union whichexpressly authorizedNECA torepresent it as itscollective-bargaining agentwithLocal 59 withregard to the then-current inside agreement be-tween NECA and the Union. Such authorizationcontinued in effect unless terminated by the Re-spondent at least 150 days prior to the contract'sthen-current anniversary date. The effective datesof the agreement were 1 June 1975 through 31May 1977. On 30 May 1977 the Respondent exe-cuted a subsequent letter of assent-A respecting thenewly negotiated contract bearing the effectivedates of 1 June 1977 to 31 May 1977. Just prior tothat contract's effective date the Union and NECAnegotiated and executed a memorandum of agree-ment,dated 27 May 1977 and effective 1 JuneiThe judge found that the Respondent was engaged in commercewithin the meaning of the Act, both as an individual employer and as amember of NECA In agreeing with the judge's conclusion that jurisdic-tion is properly asserted over the Respondent, we find it unnecessary topass on the judge's alternative jurisdictional finding based on the Re-spondent's NECA membership Additionally, in concluding that jurisdic-tion is properly asserted, we note that the General Counsel introducedinto the record evidence of indirect inflow sufficient to establish jurisdic-tion over the Respondent individually and that this evidence was notcontroverted by the RespondentMoreover, we further rely on the par-ties'posthearing stipulation concerning commerce which,in light of theevidence noted above, was merely cumulative In this regard, we findthat the judge did not abuse his discretion by reopening the record andthereafter accepting the parses' stipulationCfSparkie's Special Delivery,247 NLRB 623 (1980) Accordingly, we find it unnecessary to pass onthe Respondent's still-pending motion to the judge of 5 July 1979 con-cerning his order reopening the hearing as that motion,in light of theabove, is now moot1977.The purport of the memorandum was, interalia, to allow signatory employers to pay employ-ees less than union scale on certain jobs to becomecompetitive with nonunion shops. All fringe bene-fitspayable to the Union relative to memorandumcontrolled jobsites were paid pursuant to the insideagreement's terms Until the memorandum was exe-cuted, the Respondent paid union scale. After thememorandum, however, the Respondent acceptedonly jobs covered by the memorandum and allow-ing lessthan union scale. From October throughAugust 1978, the Respondent paid all fringe bene-fits required by the current inside agreement nego-tiated by NECA and the Union.BeginningSeptem-ber 1978, fringe benefit payments were not madeby the Respondent.During thesummerof 1978, the Respondent hadtwo jobs in progress under a single constructioncontract.That contract was governed by thememorandum.The Respondent employed four em-ployees at these jobsites: Charles Evans, TerryCunningham, Larry Buck, and Terry Fagala. On20 September 1978 Andrew Brockelman, the Re-spondent's president, sought out Evans to give himamessagefor the crew. Brockelman told Evansthat "under the circumstances" he could no longerwork under the union contract. Brockelman statedtoEvans that he and the other men could eitherstaywith the Company or get off early to go tothe hall. Evans gave Brockelman's message to theother employees. All four of them went to theunion hall rather thancontinuingtowork forBrockelman. Each stated that the reason for hisactionwas to save his union membership and jobbenefits as each knew that he could lose his mem-bership job-related benefits if he worked for a non-unioncontractor.On 2 November 1978 Brockelman sent a letter toNECA terminating the letter of assent by B.F C.Corp. The letter, by its terms, withdrew any au-thorization to NECA to act as bargaining agent forBrockelman or B.F.C. Corp. The Union did not re-ceive a copy of this letter. NECA, however, didinform the Union of receipt of the revocation.The judge concluded that the Union was the ex-clusive representative under Section 9(a) of all theemployeesin a unitconsisting of "all apprenticeelectriciansand journeymen electricians employedby B.F.C. Corp., or employer-members of NECAand/or employers who authorize NECA to repre-sent them in collective bargaining within the juris-diction of the Union, exclusive of all other employ-ees, guards and supervisors as defined in the Act."The judge further found that the Respondent vio-lated Section 8(a)(5) of the Act on 20 September1978 by unilaterally changing terms and conditions285 NLRB No. 73 584DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDof employment of its unit employees and modifyingthe 1977-1979 collective-bargaining agreement byunilaterally repudiating the 1977-1979 collective-bargaining agreement, by attempting to withdrawfrom the multiemployer association without notifi-cation to the Union at a time when such withdraw-alwas not effective, and by unilaterally terminatingpayments required under the contract to variousunion funds. Further, the judge found that the Re-spondent violated Section 8(a)(3) and (1) of the Actwhen it constructively discharged employeesEvans, Buck, Cunningham, and Fagala and failedto reinstate them. Lastly, the judge found that theRespondent's termination notice of 2 November1978 timely revoked the prior delegation of bar-gaining authority to NECA and was effective as ofthe expiration of the inside agreement on 31 May1979, thereby relieving the Respondent of any bar-gaining obligation to the Union that may have beenincurredbyNECA thereafter on behalf ofmember-employers.InJohn Deklewa & Sons, Inc.,282 NLRB 1375(1987), the Board overruled R.J.Smith Construc-tionCo.,191NLRB 693 (1971), enf. denied subnom.Operating Engineers Local 150 v. NLRB,480F.2d 1186 (D.C. Cir. 1973), abandoned the conver-sion doctrine, and modified unit scope rules in 8(f)cases.As set forth more fully inDeklewa,supra,1377-1378, the Board decided to apply the follow-ing principles in 8(f) cases:(1) a collective-bargaining agreement permit-tedby Section 8(f) shall be enforceablethrough the mechanisms of Section 8(a)(5) andSection 8(b)(3); (2) such agreements will notbar the processing of valid petitions filed pur-suant to Section 9(c) and Section 9(e); (3) inprocessing such petitions, the appropriate unitnormally will be the single employer's employ-ees covered by the agreement; and (4) uponthe expiration of such agreements, the signato-ry union will enjoy no presumption of majori-ty status, and either party may repudiate the8(f) bargaining relationship.The Board also noted, at footnote 41 ofDeklewa,that it will require the party asserting the existenceof a 9(a) relationship to prove it.UnderDeklewa,we find that the General Coun-sel,while asserting that the Respondent is bound torecognize the Union under Section 9(a), has failedto establish that the relationship between the Re-spondent and the Union is anything other than arelationship governed by Section 8(f) of the Act.The evidence shows that the Respondent is en-gaged in the construction industry. The record,however, fails to demonstrate that a 9(a) relation-ship was ever' established between the Respondentand the Union. Thus, we find that the relationshipbetween' the -Respondent and the Union is gov-erned by Section 8(f) of the Act.2ConsistentwithDeklewa,however,we agreewith the judge's conclusion that the Respondentviolated Section 8(a)(5) and (1) of the Act when, inSeptember 1978, during the term of the 1977-1979,collective-bargaining agreement, it ceased makingcontractually required contributions to the uniontrust funds on behalf of its unit employees,unilater-ally changed terms and conditions of employmentof its unit employees, and repudiated its collective-bargaining agreement with the Union.3We alsoagree with the judge that the Respondent violatedSection 8(a)(3) and (1) of the Act by constructivelydischarging employees Evans, Buck, Cunningham,and Fagala.John Costa Painting Co.,277 NLRB926 (1985).In his recommended remedy for the constructivedischarges, the judge provided, inter alia, fqr back-pay to terminate no later than the complon ofwork at the jobsites involved here.4 Further, inview of his finding that the Respondent was onlyobligated to the Union for the term of the 1977-1979 collective-bargaining agreement, the judgefailed to include a reinstatement remedy as part ofhis proposed order. In our recent decision inDeanGeneral Contractors,285NLRB 575, issued thisdate, however, we determined that in the construc-tion industry the traditional make-whole remedy ofreinstatement and backpay is appropriate, with theunderstanding that anyissues concerningthe dura-tion of the remedy, including whether employeeswould be transferred or reassigned to other job-sites,could be litigated at the compliance stage ofthe proceeding.We shall amend the order accord-ingly.2 In view of this finding, we further find that the appropriate unit isthat limited to the Respondent's employees. Accordingly, we do not relyon the judge's unit findings to the extent that they exceed the single em-ployer unit3 Inasmuch as we agree with the judge that the Respondent's letter of2 November 1978 revoking NECA's bargaining authority was timely andeffective as of the expiration of the insideagreementon 31 May 1979, wefind it unnecessary to pass on the consequences of an"untimely" revoca-tionAdditionally, we find it unnecessary to pass on the judge's conclu-sion that, in effect, the Respondent's repudiation of the contract constitut-ed an untimely and ineffective withdrawal from the multiemployer asso-ciation since this conclusion of the judge,in light of our other findings, ismerely cumulative4We agree with the judge that because, under the terms of the memo-randum of agreement,all jobs started under the memorandum will be fin-ished under its terms without regard to the termination date of the con-trolling inside bargaining agreement, backpay due the discriminatees forwork performed on the projects in existence at the time of the construc-tive discharges should be determined under the agreement controlling atthe time of their constructive, discharges without regard to its terminationdate B F C CORP585CONCLUSIONS OF LAW1.The Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act.2.The Charging Party is a labor organizationwithin the meaning of Section 2(5) of the Act.3.All apprentice electricians and journeymenelectricians employed by B.F.C Corp, excludingall other employees,guards, and supervisors as de-fined in the Act, constitute an appropriate unit ofthe Respondent's employees for the purpose of col-lective bargaining under the Act.4.By unilaterally changing, on 20 September1978,wages, hours, and working conditions of itsemployees in the unit described above without no-tifying the Union of its intention to do so or afford-ing theUnionan opportunity to bargain on thesubject, and by modifying the agreement effective1June1977 to 31 May 1979, theRespondent re-fused to bargain collectively with the Union as therepresentative of its employees in the unit de-scribed above and thereby violated Section 8(a)(5)and (1) of the Act.5.By unilaterally rejecting, on 20 September1978, the collective-bargaining agreement effective1June 1977 to 31 May 1979, the Respondent re-fused to bargain collectively with the Union as therepresentative of its employees in the unit de-scribed above and thereby violated Section 8(a)(5)and (1) of the Act.6By unilaterally terminating,on 20 September1978, payments to the national electrical benefitfund, the electrical training fund, the welfare fund,the annuity fund,and the vacation fund and otherterms andconditions of employment set forth inthe bargaining agreement effective 1 June 1977 to31May 1979, the Respondent refused to bargainwith the Union as the exclusive representative ofitsemployees in the unit described above andthereby violated Section 8(a)(5) and (1) of theAct.57.On 20 September 1978 the Respondent didconstructively discharge employees Charles Evans,LarryG. Buck, Terry Cunningham, and TerryFagala and has failed to reinstate these employeesto their former or substantially equivalent positionsbecause they refused to accept unilaterally changedwages and working conditions,other than those re-quired by the collective-bargaining agreement ef-5The parties'1977-1979 collective-bargaining agreement also providedfor employer contributions to an industry fund inasmuch as industry ad-vancement funds are permissive,nonmandatory subjects of bargaining, itisnot an unfair labor practice for an employer unilaterally to discontinueits contributions to such a fund SeeFMS Supply,258 NLRB 604 fn 3(1981),Finger Lales Plumbing Co,254 NLRB 1399 (1981) Accordingly,we shall not require the Respondent to make contributions to that fundfective 1 June 1977 to 31 May 1979, thereby violat-ing Section 8(a)(3) and (1) of the Act.8.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.9.TheRespondent's termination notice of 2 No-vember 1978 is timely to revoke the prior delega-tion of bargaining authority to NECA and is effec-tivewith the expiration of the inside agreement on31May 1979, thereby relieving the Respondent ofany bargaining obligation to the Union which maybe incurred by NECA thereafter on behalf ofmember-employers.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified and set forth in full below andorders that the Respondent, B.F.C. Corp., Sher-man, Texas,itsofficers,agents, successors,and as-signs, shall1.Cease and desist from(a)Failing and refusing to give full effect to andcomplyingwith the collective-bargaining agree-ment between NECA and Local Union No. 59dated 1 June 1977 to 31 May 1979 during its terms.(b)Unilaterally changing the terms and condi-tions of employment of the employees in the appro-priate unit during the term of a valid collective-bargaining agreement without prior consultationwith Local Union No. 59 as the exclusive collec-tive-bargaining representative of these employees.(c)Unlawfullyterminatingemployees or other-wise unlawfully discriminating in regard to em-ployees'wages, terms, and conditions of employ-ment.(d) In any like or related manner interferingwith, restraining,or coercing employees in the ex-ercise of the rightsguaranteedthem by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) For the term of the 1977-1979 collective-bar-gaining agreement restore and place in effect allterms and conditions of employment as provided inthe agreement which were unilaterally changedand abandoned by the Respondent.(b)Make such national electrical benefit fund,electrical training fund,welfare fund,annuity fund,and vacation fund payments on behalf of those em-ployees in the above unit for whom contributionswere not previously made that would have contin-ued to be made had the Respondent not unlawfullyabandoned the above collective-bargaining agree- 586DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDment6 and reimburse those employees for expensesincurred by them due to the failure to make suchcontributions in accord withKraft Plumbing, 252NLRB 891 (1980).(c)Make whole Charles Evans, Larry G. Buck,Terry Cunningham, and Terry Fagala for any lossof wages or other benefits suffered by reason ofRespondent's unlawful conduct.(d)Offer Charles Evans, Larry G. Buck, TerryCunningham, and Terry Fagala immediate and fullreinstatement to their former jobs. or, if those jobsno longer exist, to substantially equivalent posi-tions,without prejudice to their seniority or anyother rights or privileges previously' enjoyed, andmake them whole for any loss of earnings andother benefits suffered as a result of the discrimina-tion against them in the manner set forth in theremedy section of the decision.(e)Preserve and, on request, make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(f)Post at its facility in Sherman, Texas, copiesof the attached notice marked "Appendix."7Copies of the notice, on forms provided by the Re-gionalDirector for Region 16, after being signedby the Respondent's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(g)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.6Because the provisions of employee benefit fund agreements are vari-able and complex, the Board does not provide for the addition of a fixedrate of interest on unlawfully withheld fund payments at the adjudicatorystage of a proceeding.We leave to the compliance stage the questionwhether the Respondent must pay any additional amounts into the benefitfunds in order to satisfy our "make-whole" remedy Depending on thecircumstances of each case,these additional amounts may be determinedby reference to provisions in the documents governing the funds at issueand, when there are no governing provisions, by evidence of any lossesdirectly attributable to the unlawful withholding, which might includethe loss of return on investment of the portion of funds withheld, addi-tional administrative costs, etc, but no collateral lossesMerryweather Op-tical Co.,240 NLRB 1213 fn 7 (1979)T If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT fail or refuse to give effect to andcomply fully with the terms of the bargainingagreementwithNationalElectricalContractorsAssociation,Northwest Texas Chapter and LocalUnion No. 59, International Brotherhood of Elec-tricalWorkers, dated 1 June 1977 to 31 May 1979,with respect to the employees in an appropriateunit represented by the Local Union No. 59, Inter-national Brotherhood of Electrical Workers, duringthe term of the agreement entered into with theUnion, pursuant to Section 8(f) of the Act. The ap-propriate unit was:All apprentice electricians and journeymenelectricians employed by B.F.C. Corp., exclud-ing all other employees, guards and supervi-sors as defined in the Act.WE WILL NOT unilaterally change terms andconditions of employment of employees in theabove unit during the term of a valid collective-bargaining agreement without prior notice to andconsultation with the Union.WE WILL NOT unlawfully discharge you or oth-erwise discriminate against you because you aremembers of the Union or obligated to becomemembers of the Union, or because you want toremain members of the Union.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL make all payments required by theabove bargaining agreement for the national elec-trical benefit fund, the welfare fund, the annuityfund, the electrical training fund, and the vacationfund on behalf of all employees in the unit forwhom we previously made such contributions,which contributions would have continued had wecompliedwith the above bargaining agreementduring its terms and WE WILL reimburse the unitemployees for any expenses incurred due to ourfailure to make such contributions, plus interest.WE WILL offer Charles Evans, Larry G. Buck,Terry Cunningham, and Terry Fagala immediateand full reinstatement to their former jobs or, ifthose jobs no longer exist, to substantially equiva- B F C CORP587lent positions,without prejudice to their seniorityor any other rights or privileges previously en-joyed as a result of their discharges.WE WILL make whole,with interest,CharlesEvans,Larry G.Buck,Terry Cunningham, andTerry Fagala for any loss of wages or other bene-fits they may have suffered as a result of our dis-crimination against them.B.F.C. CORP.Michael P. Alden, Esq.andMartha Kinard, Esq.,for theGeneral Counsel.David Watkins, Esq. (Jenkins & Watkins, Inc.),of Dallas,Texas, for the Respondent.David Richards, Esq,of Austin, Texas, for the ChargingPartyDECISIONness stand,and on substantive,reliable evidence consid-ered along with the consistency and inherent probabilityof testimony, I make the followingFINDINGS OF FACTI.JURISDICTIONThe complaint alleges, Respondent admits, and I findthat B.F.C Corp.isa Texas corporation engaged in thebuilding and construction industry as an electrical con-tractor with offices in Sherman,Texas. The parties stipu-lated that Respondent in the material 12-month period, inthe course and conduct of its business operations, pur-chased goods and materials valued in excess of $50,000from suppliers within the State of Texas,who in turnpurchased said good directly from points located outsidethe State of Texas.I conclude and find that Respondent,B.F C Corp is an employer engaged in commerce andin operations affecting commerce within the meaning ofSection 2(2), (6), and(7) of the Act 2STATEMENT OF THE CASEROBERT A. GRITTA, Administrative Law Judge. Thiscasewas heard on February 5 and 6, 1979, in FortWorth, Texas, based on charges filed by the Internation-alBrotherhood of Electrical Workers, Local 59, AFL-CIO (Local 59) on October 4 and 27 and November 13,1978, and a complaint issued by the Acting Regional Di-rector for Region 16 on November 17, 1978. Respond-ent's timely answer denied virtually all material allega-tions in the complaint and the commission of any unfairlabor practices.The primary issues are whether B.F C Corp (Re-spondent) (a) had a duty to recognize and bargain withthe Union, (b) unlawfully withdrew recognition from theUnion and repudiated the contract with the Union inviolation of Section 8(a)(1) and (5) of the Act when itceased making contributions to union benefit programsand went open shop, and (c) constructively dischargedseveral employee members of the Union in violation ofSection 8(a)(1) and(3) of the Act.Secondary issues deal with the status of the Union as alabor organization and exclusive representative of em-ployees.All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, to introduce evi-dence, and to argue orally. A brief was submitted by theGeneral Counsel and was considered.On the entire record in this case' and from my obser-vation of the witnesses and their demeanor on the wit-'The followingposthearing motions,responses,and orders have beenmarked for identification as shown and received into the record TheGeneral Counsel's motion to reopen the record dated February 22, 1979,GC Exh 7, Respondent's opposition thereto, R Exh 2, my Order toreopen for limited purpose,dated March 28, 1979, it Exh 1, my OrderofMay 1, 1979, rescinding the March 28 Order, Jt Exh 2, GeneralCounsel's letter of May 7, 1979, forwardinga stipulationof the parties oncommerce facts to me, G C Exh 8a,the stipulation on commerce factsreceived on May 28, 1979, G C Exh 8b, Respondent's motion dated July5, 1979, to me to withdraw my Order of May 1, 1979, R Exh 3a, Re-spondent's prepared Order withdrawing my Order of May 1, 1979, RExh 3b,and, the General Counsel's opposition to Respondent'smotionII.STATUS AS LABOR ORGANIZATIONThe Union is affiliated with the International Brother-hood of ElectricalWorkers, AFL-CIO.Foreman, theUnion'sbusinessmanager and financial secretary,testi-fied that employees participate in the internal affairs ofthe Union, and that the Union exists for the purpose ofdealing with employers concerning grievances, labor dis-putes,wages, rates of pay, hours and working conditionsof its members. Within its jurisdiction the Union negoti-ates contracts with the Northwest Texas Chapter of theNational Electrical Contractors Association (NECA) aswell as other individual contractors Two such associa-tion contracts are in this record. Further the Union haspreviously been found to be a labor organization withinthe meaning of the Act.3 No testimony to the contrarywas offered. Therefore, in view of the above, I find thatthe Union is a labor organization as defined in Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESA. The Facts4Respondent began operations as an electrical contrac-tor in Sherman, Texas, sometime prior to 1975. Initiallyfor withdrawal of my May 1, 1979 Order dated July 9, 1979, G C Exh92Additional pleadings allege Respondent to be a member of NECAand thereby within the Board's jurisdiction over employer associationsthrough one or more of the association'smember employers Here, theBoard wouldhave jurisdiction over NECAand its membersby the wayof prior assertion over members Fisk Electric and Fischback & MooreSeeElectricalWorkers IBEW Local 716,203NLRB 333 (1973), andO'Keefe Electric Co,158 NLRB 434 (1966) In view of mysubsequentfinding of Respondent's membership in NECA the issue of jurisdiction isfurther resolved'ElectricalWorkers IBEW Local 59 (Andersen Co),135NLRB 504(1962)4Andrew Brockelman, president and managing officer of Respondent,testifiedwithout contradiction to the affairs of B F C CorpSupplemen-tal testimony by Foreman and Potts was also uncontroverted, 588DECISIONS OF THENATIONALLABOR RELATIONS BOARDZemployees were referred from the Sherman, Texas Elec-tricalUnion No. 338 for local jobs. In January 1975Local No. 338 merged with the Electricians Local UnionNo. 59 in Dallas. Local 59 thereafter maintained anoffice in Sherman, Texas. Respondent, in October 1975,signeda ' letter of Assent-A with Local 59, which ex-pressly authorized NECA to represent it as collective-bargaining agent with Local 59 with regard to the cur-rent inside agreement between NECA and Local 59.Such authorization continued in effectunlessterminatedby Respondent at least 150 days prior to the contract'sthen current anniversary date. The effective dates of thesubject agreement were June 1, 1975, through May 31,1977.5On May 30, 1977, Respondent executed a subse-quent letter of Assent-A respecting the newly negotiatedcontract bearing the effective dates of June 1, 1977, toMay 31, 1979.6 Just prior to the current contract's effec-tive date Local Union No. 59 and NECA negotiated andexecuted a memorandum of agreement, dated May 27,1977, and effective June 1, 1977. The purport of thememorandum was to allow signatory employers to payemployees less than union scale on certain jobs therebybecoming competitive with nonunion shops. In additionthe Local Union was reducing its out-of-work list byhaving more jobs available for its members or prospec-tivemembers. The memorandum further provided thatLocal Union No. 59 members will fiave top priority forhiring and Local Union No. 59 shall supply all employ-ees,, whether union members or not. All nonmember re-ferrals were union applicants prior to referral and subjectto a restricted tenure if membership was not ultimatelyobligated to the Union. All fringe benefits payable to theLocal Union relative to memorandum controlled jobsiteswere paid pursuant to the current insideagreement'sterms.From inception, in October 1975, Respondent paidall fringebenefits required by the current inside agree-ment negotiated by NECA and Local Union No. 59 upto and including payments for August 1978. September1978 and subsequent fringe benefits to the Union werenot made by Respondent on advice of his counsel.Until the memorandum was executed Respondent paidthe union scale, however, after the memorandum Re-spondent accepted only jobs covered by thememoran-dum and allowing less than union scale.' Respondentwas notified of jobs covered by thememorandumthrough letters from NECA to signatory employers.At all times prior to September 1978 Respondent'sjobs were manned by employees referred by the Union5Although Local Union No 59 and NECA negotiate several contractsin the industry,only the inside electrical agreement is material herein''An object of written agreements is to achievecertainty of substanceRespondent's Assent-A, dated May 30, 1977, by Respondent and bearingthe Union's approval date of June 7, 1977, is on its face clear and unmis-takable as to effective date Brockelman offered testimony to vary thedate of the instrument(affixed by himself)to sometime in August 1977An obvious change in date of the Union's transmittal letter was offered assupporting evidence of the variance I do not credit Brockelman's testi-mony on this point His testimony was vague,unconvincing,and sketchyand only served as conclusions which of themselves were not sufficientto vary the terms ofthe instrumentAdditionally, the obvious change inthe date of the transmittal letter went only to the day'of the week, themonth_of June and the year 1977 was not subject to question7 Journeymen scale was $10,43 in 1977, $11 03 in 1978 The memoran-dum wage scale for journeymen was $7 in 1977 and $7.50 in 1978with the single exception of one job that required somerework. Respondent accomplished the rework with em-ployees not within Local Union No. 59's membership.All employees referred by Local Union No. 59 wereclassified as journeymen or apprentice electricians. Re-spondent paid the employees pursuant to either the cur-rent inside agreement or the memorandum of agreementdepending on which controlled the particular jobsite.During the period May to September 1979 the Union re-ferred approximately 15 employees with the last referraldating September 18, 1978. Supervision of all employeeswas accomplished by Brockelman and his son.Brockelman testified that Local Union No. 59 repre-sents all the electrical workers dispatched from LocalUnion No. 59's hall in their relations with Respondentand makes sure that the contract is followed. Brockel-man dealt with Local Union No. 59 when complaintsarose in an attempt to resolve the problems. Both Brock-elman and Foreman recall the complaint of poor work-manship arising in July 1978. Brockelmen complained toLocal 59 and the Union offered to have the work redoneby the employees on their own time and during regularworking hours pursuant to the contract. Brockelman,however chose to have the work done outside regularworking hours at his own expense.At some time during the summer of 1978 Brockelmantold his employees that there was a possibility that hemight get out of the Union.During this time period Respondent had two jobs inprogress under a single construction contract. Both jobswere elementary schools in Carrollton, Texas, and wereultimately manned by the four employees involved in thealleged unfair labor practices. Each employee was hiredas follows: Evans, April 1978; Cunningham, June 1978;Buck, July 1978; Fagala, September 1978.On September 22, 1978, Brockelman sought outCharles Evans to give him a message for the crew.Brockelman told Evans that under the circumstances hewas going to go open shop. Brockelman stated to Evansthat he and the other men could either stay with theCompany or get off early to go to the hall. Brockelmantestified:A. I told them, due to circumstances beyond mycontrol I could no longer stay with them in theSherman area and I assumed it would be the sameway there. I told him [Evans] that under the cir-cumstances that I could no longer be-handle it inthe Sherman area and consequently would mean theCarrollton area.Q. Could no longer handle working under theunion contract, is that correct?A. Yes, with-under their standards, yes.Q. Under the Union standards?A. Yes.Q.What was it you told the employees and whatoptions did you give them?A. I told them I didn't know what I was going tohave to do, and wanted to know what they wouldhave to do. B F.C. CORP.Q.Well, you also told-at least you told Evansthat you couldn't go on any longer working as aunioncontractor?A. In the Sherman area.Q. And that, that alsomeantyou couldn't workin the Dallas area?A. Well, I assumed that it meant the same thingthere.Q. You told Evans that then that I am not goingto be able to be a union contractor?A. Under the circumstances I did not think that Icould be-I did not say that I wouldn't be. I said Ithink that I would not be.Q. Well, did he ask you any questions about whatyou meant?A. No, sir.Q. And you told them that they could either stayon and work with you or go back to the hall andget referred out to some other job.A. No.Q.What did you tell them?A. I told them that that option was theirs. I askedthem if they would stay on under the circumstancesand I didn't know, you know, at that time knowwhat I was to do, what I was going to do. Notwhat I was to do but what I was going to do.Q. Well, what did you do?A.When they said they wanted to go into thehall I wrote out their checks.Q. And from that-point forward did you followany of the terms and provisions of the union con-tract?A. No.Q. From that point forward you abandoned theunion contract, is that correct?A. Yes, right.Q. From September 22, 1978 to date you haveoperated as if you were no longer 'bound by theunion contract?A. True.Evans testified that' the morning of September 20,1978, Brockelman came to the jobsite and in a privateconversation told Evans that he was going "open shop."Evans asked him when and Brockelman said he did notknow yet. The conversation ended with job-related re-marks,then Evans went back to work. After lunch thatsameday, Brockelman conversed with Evans again thathe was going "open shop" now. The Union was goingdownhill and he just did not get along with the Union.Brockelmansaid the employees could work for him buthe did not want to tell them what to do. Evans repliedthat hewas goingto stay in the Union but he would tellthe other men what Brockelman had said. Evans thenwent to Cunningham, Buck, and Fagala and told themwhat Brockelman had said. Then three employees toldEvans that they weregoingto go back to the union halland sign thebook. They were not going to work "openshop"and losetheir membership.Each of the four employees stated that the reason hehad decided to go to the union hall rather than continue589working for Brockelman was to save their union mem-bership and job benefits. Each knew he could lose hismembership and job-related benefits if he worked for anonunion contractor.All four employees had applied for membership inLocal Union No. 59 prior to referral to B.F.C. Corp.Evans perfected his union membership in August 1978.Cunningham and Buck perfected their membership inNovember 1978. Fagala became an indentured apprenticeinMay 1978.On November 2, 1978, Brockelman sent a letter toNECA terminating any letter of assent by B.F.C. Corp.The letter by its terms withdrew any authorization toNECA to act as bargaining agent for Brockelman orB.F.C. Corp. Local Union No. 59 did not receive acopy.NECA, however, did inform Local 59's businessmanager of receipt of the revocation.B. The Alleged 8(a)(5) Violationsand Findings andConclusions1.Respondent's membership in NECAThe General Counsel contends that Respondent's exe-cution of letters of assent-A unequivocally evidence anintent to be bound by the group action of NECA andLocal `Union No. 59. The intent, thus established, makesRespondent a member of the multiemployer bargaininggroup.Respondent, except for its answer to the com-plaint and statements at the hearing, did not offer togainsay its membership status. The absence of a denial,however, is not dispositive of the membership issue. TheBoard has held, as the General -Counsel contends, thatcertain agreements executed by employers clearly showa delegation, to a multiemployer group, of authority tobargain collectively thus establishing membership in themultiemployer group. Conversely, where the agreementexecuted by the employer was only to accept the termsof a particular contract the Board found no express grantof authority and therefore no membership in the multi-employer group.NorthernNevada Electrical ContractorsAssn.,131NLRB 550 (1961). Albeit the above case in-volves NECA, the terms of the Assent-A letter are notincluded in the decision.In a subsequent decision, involving an Assent-A lettersubstantially identical to that in issue here, the Boardfound the employer to be a member of the multiemploy-er bargaining group. Provided, however, a timely revo-cation was not communicated.Central New Mexico Elec-tricalContractors Assn.,152NLRB 1604 (1965). TheBoard further found that the revocation if timely is pro-spective and has no operative effect relative to the col-lective-bargaining agreement then in effect Accordingly,I find that B.F.C. Corp. was a member of NECA via itsAssent-A letter and was obligated as a member to theterms of the contract in effect from June 1, 1977, to May31, 1979.8 In so finding I note particularly that Respond-8 Preamble of the contract, " Agreement" clause, states, "It shall applyto all firms who sign a letter of assent to be bound by this agreement" The term "Employer" shall mean an individual firm who hasbeen recognized by an assent to this agreement. '590DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDent, as a member,abidedby thenegotiations betweenNECA and Local Union No. 59, whichresulted in thememorandum of agreementmodifyingthe application ofthe contract.Respondenttherefore received benefits andused the privileges and rightsof NECA membership inconducting its business.2.The appropriate unitThe complaintalleges the appropriate unit to be all ap-prentice electriciansand journeymenelectricians em-ployed by theemployer-memberof NECA performingworkwithin the territorialand work jurisdiction of theUnion as defined in the contract referredto in paragraph7 above excludingall other employeesof said employersand all supervisorsas defined in the Act. (The contract isto the current inside agreement in evidenceas G.C. Exh.3.)Respondent's answer neither admitted nor denied theappropriatenessof the unit.The record evidence shows thatrespondent employeesonly journeymen electricians and apprentice electriciansskilled inthe electricaltrade.The Respondent only en-gages in electrical construction of a commercial nature.The supervisorof all crews is accomplishedby Respond-ent's president and his son.At times thecrew size oncertain jobs dictates the appointment of a journeyman, asworking foreman,but henonethelessworks 100% of thetime withhis tools. The unit ofemployeestherefore con-sists of all employees-of Respondent defined as journey-men and apprentice electricians.UnderSection9(b) theBoard is empowered to deter-mine in each case the unit appropriatefor thepurposesof collectivebargaining. It may be the employer unit orcraft unit, among others.In, factthe statutespecificallyacknowledges the ultra-appropriatenessof a craftunion.9Therebeing no disputeof the craftstatus of Respond-ent's only employees and such employees beingidentifiedwithonly one craft(electrical),I conclude and find thatthe unit alleged in the complaint defines a homogeneousunitof craftemployees and a unitappropriate for thepurposesof collective-bargaining within the meaning ofthe Act.3.Themajority issueAs shown in the record,all employees referred by theUnion to Respondent's jobsite were previously contract-ed or obligated to the Union for membership.As notedin the memorandum of agreement(germaneto work Re-spondent performed)all nonmembers referred had a lim-ited tenure on the job if the necessary obligation to theUnion was not forthcoming.All of Respondent's em-ployees were referred by the Union pursuant to its hiringhall and the terms of the contract extant.The contractalso includes a recognition clause for all signatory em-ployers or assenting employers.At the time of the al-leged unfair labor practices herein,Respondent em-ployed four employees at two jobsites.These same em-ployees were allegedly constructively discharged whenthey,en masse, chose to go to the union hall rather thanSec 9(b)(2) and its proscriptionwork nonunion.I see no argument nor evidence in therecord contrary to the Union's representative status.The Unionis entitled,in the least, to a presumption ofmajority status based on its contract with Respondent.Even if the Union was not entitled to the presumption,the Union did have a numerical majority of Respondent'semployees at the critical time by virtue of all of Re-spondent'semployees'contractualobligations to theUnion.Accordingly,I find that the Union represented amajority of Respondent'semployees in an appropriateunit at all times material herein,and particularly sinceMay 30, 1977.4.The 8(a)(5) allegationsThe GeneralCounsel contendsthatRespondent re-fused to bargainwith the Union bybargainingindivid-uallywithemployeesand byunilaterally rejecting andrepudiating its contract with theUnionincluding cessa-tion of benefitpayments tothe Union's various funds.Respondent denies the complaint allegations, butmakes no argument or defenseotherthan to show thatRespondent tendered a revocationof the Assent-A letterto NECAand attempted to show Respondent's dissatis-faction with the union employees'work, whichresultedin financial losses to Respondent.Respondent did offertestimonythat the Assent-A letterwas meant to last only1year. The limitationof 1 year was apparently based onthe initialAssent-Aexecuted in October 1975 during thetermof the previouslynegotiated contract.Assuming ar-guendo, the partial effectivenessof the1975 assent letterspans 19 months of a 2-year contract term.Additionally,Respondent's admission to a 1-year delegation evinces aprocedural basis rather than a substantive basis for itsdenial of a bargaining obligation.Withregard to Respondent'sdefense of the writtenrevocation,it is sufficient to explain that such a revoca-tionisonly effective to withdrawbargaining authority(and therebymembershipinNECA)for future negotia-tions.The language of the grantof authorityis clear thatsuch delegationis for the life of the thencurrent agree-ment. The agreement and the delegation of authorityexpire simultaneously,May 31,1979, pursuant to thetimelyrevocationofNovember 2, 1978. Therefore,during thelife of theagreement,the prior delegation ofbargainingauthorityremains viable.Respondent was chagrinedover the quality of workperformed by severalunion members and complained tothe Union. The Unionsuggested the contract procedureof reworkbut Respondentpreferredan individual resolu-tion,which waswithin Respondent's contract obligation.Respondentthusbore the entire costof reworkincludingwages for nonunion employees.Respondent offers thecost attendant to the rework as, apparently,a permissiblereason for his unilateralwithdrawalof recognition of theUnion.Even if economics were an acceptable circum-stance to support an employer'unilateral action under acontract,itwould never be acceptable as a defense tounilateralwithdrawal of recognition.One breach of acontract never justifies anotherbreach. To put itanotherway, the veryacceptanceof collectivebargaining envi-sions negotiationas the onlyavenue to resolve differ- B.F C CORP.ences that arise between the parties, without regard forthe origins of those differences. Here Respondent, by hisindividual conduct, completely repudiated his obligationpreviously under taken by agreement. Further, the eco-nomic defense of rework costs offered by, Respondent isbased completely on Respondent's voluntary conductrather than the bilateral procedure dictated'by the obli-gations of each party. 10Additionally, Respondent's announcement that hence-forth it will operate "open shop" shows a previous com-mitment to a "unionshop" and undoubtedly founded onRespondent's admitted prior obligation to the union con-tract and NECA collective bargaining. To further evi-dence Respondent's admitted prior obligation to theunion contract and NECA collective bargaining, therecord shows that Respondent from October 1975 toAugust 1978 made all necessary fringe payments to theUnion as required by the contract including allnegotiat-ed increases. Only with Respondent's announcement ofhis desire to operate "open shop" were the fringe pay-ments affected. I iWith Respondent's decision to operate"open shop,"his counsel's advise was to ceasemaking allfringepayments under the contract. The announceddesire is thus inextricably comingled with Respondent'sfailure to make the fringe payments for September 1978and thereafter. The record as a whole demonstrates un-equivocally the existence of a continuing bargaining rela-tionship between the Respondent and the Union. I there-fore conclude and find that Respondent, by announcingits intention to "go open shop" and by ceasing the fringepayments to the union funds, unilaterally withdrew rec-ognitionfrom the Union and repudiated its contract obli-gationswith the Union in violation of Section 8(a)(5) oftheAct. I do not perceive that Respondent's "openshop"announcementwas individualbargainingwith em-ployees and thereby an additional violation of the Act.The part played by the employees was totally subordi-nate allowing only for blind acceptance of the terms ofthe announcement, nothing more. 12C. Alleged Constructive DischargesThe complaint alleges Charles Evans, Larry G. Buck,Terry Cunningham, and Terry Fagala to be constructive-lydischarged by their refusal to acceptunilateralchanges intheirworking conditions demanded by Re-spondent on September 20, 1979.Respondent answers that the named employees quit,engaged in an illegalwork slowdown or work stoppage,or took voluntary action precluding any issue of dis-charge.10Albeit the record does not disclose which of Respondent's employ-eeswere responsible for the rework, apparentlynot allemployees wereincapableA majority of employees employed in July 1978 when therework occurred were offered continued employment by Respondent inSeptember 1978 after the rework had been accomplished11Brockelman's protestations notwithstanding, the imminence of thechange to an "open shop" operation is tantamount to a specific an-nouncement of an effective date and time so far as the effect on the em-ployees is concerned They must make a decision to continue workingunder changed conditions and benefits with no contract protection orquit to seek other union employment12Even if individual bargaining were found, the remedy orderedherein would not require modification591Brockelman's recall of his conversation of September20, 1978, with Evans wasinsubstantialand punctuatedthroughout with, "I didn't say I would I only said Imay." In response to specific questions, the thrusts of hisstatementstoEvans were defined. Evans' recall wasmore specific and completely credible. Each employeetestified to his reasons for leaving on learning of Brock-elman's plansto go "open shop." Their reasons for leav-ing, although questioned by Respondent, were not con-tradicted by Respondent. Respondent did argue, hesitant-ly, that because of Respondent's lack of knowledge ofemployees' individual union membership and benefitsconstructive discharge could not lie. To,wit, "How canyou deny something to someone if you don't know theyhave it in the first place." It is sufficient to respond thatRespondent knew that the very liabilities he was obviat-ingwere directly attributable to the employees on hispayroll pursuant to the collective-bargainingagreementwith the Union. The only benefits that any of Respond-ent's employees enjoyed came from theunioncontract.Any conduct of Respondent that forces an employee tochoose between contract benefits and continued unionmembership or continued employment without benefits isdestructive of working conditions and thereby the em-ployment relationship. It is this very circumstance cre-ated by the employer that dictates the application of theconstructive discharge principle.When confronted with the prospect of working non-unionwithoutunionbenefits, each employee elected toquit Respondent's employ and return to the union hall.Each did so to protect his union membership and his ac-cruingbenefits growing out of his union employment.Each knew that only under a union contract did his ben-efits continue to accrue.Iconclude and find that the separations of Evans,Buck,Cunningham, and Fagala were forced by Re-spondent's unilateraldemand for changes in their work-ing conditions and its announcedintention to operate"open shop" in the future, thereby constructively dis-charging themin violationof Section 8(a)(1) and (3) ofthe Act.Johnson Electric Co.,196 NLRB 637 (1972).ADDITIONAL CONCLUSIONS OF LAW1.The Respondent, B.F.C. Corp. both individuallyand as a member of NECA is engaged in commerce andin operations affecting commerce withing the meaning ofSection 2(2), (6), and (7) of the Act. (See fn. 2 and sec.B,1;Pearl Beer Distributing Co.,143 NLRB 596 (1963).)2.The following multiemployer unit or employermember unit constitute a unit appropriate for purposes ofcollective bargaining within the meaning of Section 9(b)of the Act:All apprentice electricians and journeymen elec-tricians employed by B.F.C.Corp. or employer-members ofNECAand/or employers who author-izeNECAto represent them in collective bargain-ing within the jurisdictionof the Union,exclusiveof all other employees,guards and supervisors asdefined in the Act. 592DECISIONS OF THE NATIONAL LABOR RELATIONS- BOARD3.At all times since May 30, 1977, and continuing toMay 31, 1979, Local Union No. 59 has been the exclu-sive representative fo all the employees within the aboveappropriate unit for purposes of collective bargainingwithin the meaning of Section 9(a) of the Act.4.By ' unilaterally changing, on September 20, 1978,wages, hours, and working conditions of its employees,in the unit described above, without notifying the Unionof itsintentionsto do so or affording the Union an op-portunity to bargain on the subject, and by modifyingthe agreement effective June 1, 1977, to May 31, 1979,the Respondent has refused to bargain collectively withthe Union as the exclusive representative of its employ-ees inthe unit described above and thereby violated Sec-tion 8(a)(1) and (5) of the Act.5.By unilaterally rejecting on September 20, 1978, thecollective-bargaining agreement effective June 1,_1977, toMay 31, 1979, and attempting to withdraw from the mul-tiemployer association described herein as NECA with-out notification to the Union and ata timewhen such'withdrawal was not effective the Respondent refused tobargain collectively with the Union as the exclusive rep-resentative of its employees in the unit described aboveand thereby violated Section8(a)(1) and(5) of the Act.6.By unilaterallyterminatingon September 20, 1978,payments to the existing national electrical benefit fund,the electrical training fund, the welfare fund, the annuityfund, the industry fund and the vacation fund and otherterms and conditions of employment set forth in the bar-gaining agreement effective June 1, 1977, to May 31,1979, Respondent has refused to bargain with the Unionas the exclusive representative of its employees in theunitdescribed above and thereby violated Section8(a)(1)and (5) of the Act.7.On September 20, 1978, the Respondent did con-structively discharge employees Charles Evans, Larry G.Buck, Terry Cunningham, and Terry Fagala and hasfailed to reinstate said employees to their former or sub-stantially equivalent positions because they refused toaccept unilaterally changed wages and working condi-tions other than those required by the bargaining agree-ment effective June 1, 1977, to May 31, 1979, therebyviolating Section 8(a)(1) and (3) of the Act.8.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.9.Respondent's termination notice of November 2,1978, is timely to revoke the prior delegation of bargain-ing authority to NECA and is effective with the expira-tion of the inside agreement on May 31, 1979, therebyrelieving Respondent of any bargaining obligation to theUnion that may be incurred by NECA thereafter inbehalf of member-employers.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.Respondent will be directed to cease and desist fromengaging in the conduct found unlawful herein, or anysuch conduct; to rescind and revoke its unlawful aban-donment of the terms and conditions of employment ofthe unit employees contained in the bargaining agree-ment effective June 1, 1977, to May 31, 1979; to give ret-roactive effect to the terms and conditions of employ-ment as contained in that agreement from September 20,1978, the effective date of Respondent's unlawful repudi-ation, to May 31, 1979, the expiration date of said agree-ment; to make whole the employees in the unit found ap-propriate herein for any loss of wages or other benefitsthey may have suffered as a result of Respondent's un-lawful constructive discharge and refusal to bargain; topay all national electrical benefits funds, all electricaltraining funds, all welfare funds, all annuity funds, all in-dustry funds, and all vacation moneys as provided forunder the bargaining agreement effective June 1, 1977, toMay 31, 1979, which have not been paid and whichwould have been paid but for Respondent's unlawful dis-continuance of such payments; and to post the attachednotice.The record evinces a steadily decreasing work forceon the several jobsites controlled by the memorandum ofagreement. The record is silent on prospective dates ofcompletion of those jobs. However, the four discrimina-tees herein were the entire work force on the two re-maining jobsites at the time of the discrimination. Itwould therefore appear that the four discriminateeswould have worked until the completion of the two jobsbut for Respondent's discrimination. Since the memoran-dum of agreement provides that all jobs started underthe memorandum will be finished under its terms withoutregard for the termination date of the controlling insidebargaining agreement, the fact that the, two jobsitesherein may not have been completed by the expirationdate of May 31, 1979, will not affect the length of thebackpay period. Further, in view of my findings that Re-spondent is only obligated to the Union for the term oftheexistingcollective-bargainingagreement (insideagreement, June 1, 1979, to May 31, 1979), I shall notorder reinstatement, but shall order that the discrimina-tees be made whole for wages and other benefits lostfrom the time of their constructive discharge until thedate of completion of the jobs on which they wereworking at the time of their constructive discharges. Thebackpay shall be computed in the manner set forth inF. W. Woolworth Co.,90 NLRB 289 (1950), with interestasprovided inFloridaSteelCorp.,231NLRB 651(1977). 13[Recommended Order omitted from publication.]13 See, generally, IsisPlumbing Co.,138 NLRB 716 (1962)